05/06/2022DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 05/06/2022 has been reviewed and considered with the following results: 
As to the objection to the Drawings, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the objection to the Specification, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior rejections to the Claims, under 35 U.S.C. 112(b). Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
As to the prior art rejections to the Claims. Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
Base claims 1 and 12 are now allowable in view of the remarks/arguments presented in the amendment filed on 05/06/2022, specifically the applied prior art is not seen to disclose or suggest a very specific structural limitation such as a Fin Field Effect Transistor (FinFET) oscillator configured to generate a FinFET signal, wherein the FinFET oscillator comprises a FinFET that includes a fin structure comprising a channel raised above a plane of silicon, wherein the fin structure comprises a ratio of a height divided by a width that is greater than three, and the FinFET is configured to produce a time varying force on the channel in response to a time varying voltage applied to a gate of the FinFET; and being configured in the combination with the rest of the limitations of the base claims.
Base claim 27 is now allowable in view of the remarks/arguments presented in the amendment filed on 05/06/2022, specifically the applied prior art is not seen to disclose or suggest a very specific sequence of steps such as generating, by a Fin Field Effect Transistor (FinFET) oscillator, a FinFET signal by producing a time varying force on a channel of a FinFET including a fin with a ratio of a height divided by width that is greater than three in response to a time varying voltage applied to a gate of the FinFET; and generating, by a phased-locked loop (PLL), an output clock signal based on the FinFET signal and a reference clock signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 23, 2022